      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
_________________________________
                                     )
In re: Equifax, Inc. Customer        ) MDL Docket No. 2800
Data Security Breach Litigation      ) No. 1:17-md-2800-TWT
                                     )
                                     ) This document relates to:
                                     ) City of Chicago v. Equifax, Inc.
                                     ) No. 1:18-cv-1470-TWT
                                     )
                                     ) Chief Judge Thomas W. Thrash, Jr.
                                     )
_________________________________ )

       REPLY IN SUPPORT OF PLAINTIFF CITY OF CHICAGO’S
                MOTION FOR RECONSIDERATION

      Equifax’s response brief encourages the Court to deny the City’s motion for

reconsideration on the basis of a handful of uncompelling arguments about legal

standards and procedural machinations. But those arguments aren’t what Equifax

really cares about. It’s not hard to see that what Equifax is actually hoping to

accomplish here is the proverbial killing of two birds with one stone: settle the

Consumer Plaintiffs’ claims (for pennies on the dollar, no less), and quietly

extinguish the City’s separate and distinct government enforcement action as an

added bonus. That’s made plain when Equifax contends that it’s altogether

“premature” to even consider whether the City’s enforcement action could actually


                                          1
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 2 of 16




be “subsumed” by the consumer claims, and thus, the proposed settlement now

before the Court.

      There are a number of problems with that approach. For one, and as even the

Consumer Plaintiffs recently admitted in an email which is attached to this reply,

the City’s government enforcement claims have never been (and could never be)

represented by the consumer track nor anyone else in this litigation. Equifax knows

that and therefore refuses to take a position on the issue, hoping instead that if it

waits long enough the Court might be inclined to find that the settlement resolved

the City’s claims nonetheless.1 That’s not an appropriate way forward and only

serves to undermine the very purposes for which the MDL process exists. Further,

given that the City’s claims are not actually being represented elsewhere in the

litigation, and they won’t (and were never intended to) be affected by the consumer

settlement, there’s no reason the City should have to wait any longer—potentially

years more—to proceed with its case, whether that be in a separate “government

track” or otherwise.




1
      On this point, the idea that Equifax and its counsel failed to form a view or
consider at all the impact of the consumer settlement (if any) on the other claims
and cases in this litigation at the time they negotiated it, executed it, or presented it
for approval to this Court is not credible.


                                            2
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 3 of 16




      As for the matters upon which Equifax has actually put pen to paper, none

should compel the Court to deny reconsideration. Taking great pains to sidestep the

points raised in the City’s motion, Equifax claims that the City is merely

attempting to rehash arguments it raised in its original motion. That’s clearly not

accurate. As even Equifax acknowledges, the City need not raise newly discovered

evidence or present newly decided legal authority in order to assert a valid reason

for reconsideration. Rather, it need only demonstrate that reconsideration is

“necessary to correct a clear error or to prevent manifest injustice.” (See Resp. at 5

(quoting Green v. Premier Telecomm. Servs., LLC, 2017 WL 6994888, at *1 (N.D.

Ga. Nov. 9, 2017)); Mot. at 2 (quoting Franscona v. Minn. Mut. Life Ins. Co., 53 F.

Supp. 2d 1282, 1283 (N.D. Ga. 1998) (Thrash, J.)).) The City’s motion does both.

      First, the Court’s finding that the Consumer Plaintiffs’ claims have

“subsumed” the City’s enforcement action was clear error. By constitutional and

statutory authority, only the City has the power to bring the claims at issue. The

Consumer Plaintiffs recognize as much and have correctly taken the position that

they’ve neither asserted those claims nor represented the City in any other fashion

at any point in this litigation, and that the settlement now before the Court in no

way affects (or was intended to affect) the City’s claims. For its part, Equifax

purposely doesn’t address these arguments and thus, concedes them.

                                          3
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 4 of 16




      Equifax instead axiomatically asserts that the Court has broad discretion to

manage its own docket. True enough. Courts do indeed have discretion to control

scheduling of the cases before them, especially when presiding over MDLs, but it

is not unlimited. MDL courts must establish schedules that move a case forward

toward resolution. The refusal to do so here on the basis that the City’s claims were

somehow represented by the consumer track, when even the Consumer Plaintiffs

themselves claim that was never the case, was clearly erroneous.

      Second, and as noted above, Equifax skirts the City’s manifest injustice

argument, refusing to take a position on whether the City’s claims supposedly

subsumed by the consumer track are also subsumed by the consumer settlement.

Instead, Equifax suggests that the City be forced to wait to litigate its enforcement

claims, if they still exist at that point, until the already-embattled consumer

settlement is finally approved. With numerous objections to the settlement already

submitted, and weeks until the objection deadline, the settlement approval and

appeals process is shaping up to take years to reach its end, and that’s if there is

even a settlement at the end. Requiring the City’s case to sit idle during this time

would run afoul of the purpose of multidistrict proceedings (i.e., to justly and

efficiently move cases toward resolution), effectively bar the City from having its

day in court, and be manifestly unjust.

                                           4
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 5 of 16




      As discussed in its motion and further below, the City should be permitted to

litigate its case—whether it’s via a separate track within this MDL or not—and the

motion for reconsideration should be granted.

I.    Equifax Does Not Challenge the City’s Argument that the Court’s
      Order Contained a Clear Error.

      At the crux of the City’s argument that it was clear error for the Court to

deny a separate track is the Court’s finding that the City’s claims are subsumed by

those of the Consumer Plaintiffs. (Mot. at 3–7.) Not once in Equifax’s response

does it challenge the notion that the City’s claims are distinct—nor can it. The

City’s complaint plainly asserts enforcement claims under its own ordinance—

Municipal Code of Chicago, MCC § 2-25-090—that only the City itself has the

authority to bring, and seeks relief not available to Illinois consumers, such as civil

fines. See MCC § 2-25-090(b) (“The commissioner shall be charged with

enforcement of this section. . . .”) (emphasis added). And, for the avoidance of

doubt, the City has withdrawn the only potentially overlapping relief—its request

for restitution on behalf of Chicago residents—for the time being, now that the

Consumer Plaintiffs have proposed to settle these claims. (Mot. at 3.) Equifax fails

to refute this complete lack of overlap in claims between the City and Consumer

Plaintiffs in its response, thus conceding the point. See Alexander-Igbani v. Dekalb


                                           5
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 6 of 16




Cty. Sch. Dist., 2013 WL 12097455, at *5 (N.D. Ga. July 11, 2013) (noting that

failure to address other party’s arguments results in concession on the issue).

      Rather than grapple with how treating the City’s distinct claims the same as

consumers’ is not a clear error, Equifax attempts to reframe the issue. First,

Equifax contends that because the City has not separately addressed the Court’s

conclusion that a government track would “needlessly complicate” the litigation,

the motion for reconsideration should be denied. (Resp. at 8–9.) This argument,

and the authority Equifax relies upon in support of it, is unconvincing.

      The Court’s finding that a separate track would “needlessly complicate” the

litigation stems from the underlying premise that the claims of the Consumer

Plaintiffs “subsume” those of the City’s. (See dkt. 784 at 1 (stating that “the

Consolidated Complaint asserts Illinois-specific claims on behalf of a putative

Illinois subclass that subsume the claims asserted in the City’s lawsuit.”).) The

City asserts this premise is clearly erroneous, necessarily rendering any resulting

inferences—such as needlessly complicating the litigation—erroneous as well.

      Consumer Plaintiffs, by their own admission, do not represent the interests

of the City. See Declaration of Eve-Lynn J. Rapp (“Rapp Decl.”), attached as

Exhibit 1, at ¶ 3; Oct. 10, 2019 Keller Email, attached as Exhibit 1-A. The state of

the consumer settlement—which the City was never asked to weigh in on—

                                          6
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 7 of 16




likewise makes it readily apparent that the City’s interests are not represented by

Consumer Plaintiffs. Nor, as evidenced by the Consumer Plaintiffs’ refusal to

cooperate with or provide discovery to government litigants during the pendency

of this MDL, have they ever been. (See dkt. 667 at 2–3 (describing Puerto Rico’s

failed attempts to coordinate with Consumer Plaintiffs).)

      Equifax’s primary authority, Galardi v. City of Forest Park, 2011 WL

13214217 (N.D. Ga. Aug. 30, 2011), does nothing to bolster its position. (See

Resp. at 9.) To the contrary, Galardi supports the City’s argument that judicial

misinterpretation of the claims asserted is a sufficient basis for a finding of clear

error that requires reconsideration. Specifically, the defendant in Galardi—whose

request to reconsider was granted—argued that the court clearly erred in upholding

a First Amendment claim based on facts not actually asserted in the plaintiffs’

complaint. Galardi, 2011 WL 13214217, at *9. The court ultimately agreed and

granted the motion. Id. The City’s argument here is analogous: in its Order the

Court found that the City’s claims were included in the Consumer Plaintiffs’

Consolidated Complaint (see dkt. 784 at 1), but that finding is belied by the

pleadings and the actual claims asserted. The Consumer Plaintiffs don’t assert, and

are not capable of asserting, claims against Equifax under the Municipal Code of




                                           7
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 8 of 16




Chicago, MCC § 2-25-090, nor capable of recovering the civil penalties for which

it allows. See MCC § 2-25-090(b).

      Equifax next tries to justify the Order by pointing to the Court’s broad

discretion to govern the MDL proceeding. To be clear, the City does not dispute

that “courts enjoy broad discretion in deciding how best to manage the cases before

them.” See Chudasma v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir.

1997). But that “discretion is not unfettered,” particularly “[w]hen a litigant’s

rights are materially prejudiced[.]” Id. at 1367. And although additional deference

is given “to a district court administering a MDL proceeding, due process and

fundamental fairness may not be sacrificed to provide assembly-line justice.” In re

PPA Prods. Liability Litig., 460 F.3d 1217, 1229 (9th Cir. 2006).

      Here, while the Court’s Order refusing to establish a separate track for the

City may be the discretionary “procedural” mechanism that Equifax claims it is on

paper (Resp. at 9), its consequences are antithetical to the “goal of the multidistrict

litigation process”—to “promote the just and efficient conduct of civil actions,” In

re PPA Prods. Liability Litig., 460 F.3d at 1229 (internal quotations omitted)—and

ultimately prevent the City from having its day in Court. See id. at 1232 (Courts

may of course enter various pretrial plans to accommodate “the circumstances of

the particular MDL” but they “must establish schedules . . . if the coordinated cases

                                           8
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 9 of 16




are to move in a diligent fashion toward resolution by motion, settlement, or trial.”

(emphasis added)); see also Glover v. City of Pensacola, 372 Fed. App’x 952, 955-

56 (11th Cir. 2010) (“Parties should feel that a district court has given them their

day in court.”). The Court’s ruling prevents the City from being able to litigate its

claims, and it does so based on the mistaken ground that those claims are

subsumed by those of the Consumer Plaintiffs. Accordingly, the City’s motion for

reconsideration “should be granted to correct a clear error.” See Franscona, 53 F.

Supp. 2d at 1283.

II.   Equifax’s Proposed Outcome Is Manifestly Unjust.

      As the City flagged in its motion, the Court’s finding that the City’s claims

are subsumed by the Consumer Plaintiffs’ Consolidated Complaint begs the

question of whether they’re also subsumed by the Consumer Plaintiffs’ settlement.

Equifax has tellingly refused to take a position on this issue, not only in its

response (Resp. at 10 n.1), but also by failing to respond to counsel for the City on

the matter when directly requested to do so. See Rapp Decl. ¶ 4; Oct. 10, 2019

Rapp Email, attached as Exhibit 1-B. Perhaps that’s because Equifax has realized

that it cannot take a position on the issue without rendering the need for a separate

track—or freeing the City to proceed in the current one—abundantly clear.




                                           9
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 10 of 16




      On the one hand, Equifax can’t possibly argue that the City’s claims are

released: the settlement itself doesn’t include the City as a party or provide any of

the relief now sought by the City;2 the City did not receive notice of the settlement

(but will submit an opt-out nonetheless out of an abundance of caution); the City

was not involved in the settlement negotiations; and counsel for Consumer

Plaintiffs have explicitly disclaimed that they represent or have ever represented

the City’s interests. See Rapp Decl. ¶ 3; Ex. 1-A.3 But neither can Equifax take the

position that the City’s claims are not released under the settlement agreement,


2
        Although the City has withdrawn its request for restitution based on the
current version of the settlement purporting to provide it to Illinois consumers, it
notes that consumers are now expected to receive pennies, if anything, in monetary
relief from the settlement. The City therefore reserves its right to reassert its claim
for restitutionary relief if the settlement is approved and once the final settlement
payouts are known, subject to any applicable set-offs.
3
        Equifax’s refusal to take a position on whether it believes the settlement
encompasses the City’s claims makes it impossible for the City to determine if it
should object to the deal. To be clear, the City’s and the Consumer Plaintiffs’
positions are that the settlement does not involve the City’s claims. Equifax and its
counsel presumably had a view on this issue when they negotiated and executed
the agreement, so it’s unclear why they just won’t say it. And, if it they believed
that the City’s claims were part of the settlement, why didn’t Consumer Leads or
Equifax attempt to communicate with the City about the settlement or otherwise
involve it in the negotiation process? The only explanation is that they are hoping
to somehow capitalize on the Court’s previous ruling, in hopes that by the time it
gets addressed by the Court, the time to object has passed and it’s already too late.
If Equifax ends up taking the position or this Court finds that the City’s claims are
resolved and released by the consumer settlement agreement, the City reserves its
right to object to the settlement.

                                          10
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 11 of 16




because to do so would be an explicit acknowledgment that the City’s and

Consumer Plaintiffs’ claims are separate and distinct—dashing Equifax’s hopes

that the settlement will tacitly extinguish the City’s separate and distinct claims.

Instead, Equifax makes the remarkable assertion that consideration of the City’s

claims is “premature” and that the City cannot litigate its own claims until the

consumer settlement process has fully run its course—without ever indicating why

or what will change as it relates to the City’s unique claims once the approval

process is completed (whenever that may be) . (Resp. at 10 n.1.) This outcome is

the epitome of manifest injustice.

      If the volume of objections received to date (nearly a month prior to the

objection deadline), scathing criticism from consumer advocacy organizations,

industry professionals, and politicians alike, as well as the general public outcry

are any indication, final resolution of the consumer settlement and any associated

appeals will be an ongoing process that could take months, if not years. And that’s

a best-case scenario, as approval of the settlement remains in doubt. See FTC,

Equifax Data Breach Settlement, “I thought I could choose $125 instead of free

credit monitoring. What happened?” (Sept. 2019) (FTC warning consumers that




                                          11
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 12 of 16




they “will be disappointed with the amount” they stand to receive under the deal).4

In other words, the approval process will be protracted at the expense of yet more

prejudice to the City, which has already been forced to wait in limbo for two years

without so much as a responsive pleading to its complaint, much less discovery.

      Moreover, the City pointed to a number of cases in which MDL courts

created separate tracks for government enforcement actions—presumably to avoid

this sort of unjust result—but Equifax did not meaningfully respond to them in its

briefing. (See Mot. at 5.) For example, Equifax summarily rejects the government

track established in the In re Marriott data breach MDL as a discretionary

determination by that court, but fails to cite a single proceeding where a court’s

discretion has enabled it to halt the progression of a government enforcement

action until the consumer track resolves. Equifax does make a passing suggestion

that the judge in the Marriott MDL permitted a government track due to “the

specific circumstances in those proceedings” (Resp. at 8), but did not, because it

could not, distinguish the two cases in any way.




4
      https://www.ftc.gov/enforcement/cases-proceedings/refunds/equifax-data-
breach-settlement#FAQ5 (last accessed October 24, 2019).


                                         12
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 13 of 16




      Equifax’s reliance on In re Deepwater Horizon (see Resp. at 9) is similarly

uncompelling. There, the court denied the State of Louisiana’s motion for a

separate track in light of its pretrial order appointing specific “[g]overnment

[c]oordinating [c]ounsel” with an eye toward the “facilita[tion of] efficient

discovery” and “the governmental interests at stake in the MDL[.]” In re

Deepwater Horizon Oil Rig Oil Spill, No. 2:10-md-2179, dkt. 1074, (E.D. La. Jan.

27, 2011). The court ensured that the government counsel already appointed from

the Department of Justice and a State Attorney General would protect and act on

behalf of the various federal and state governments involved in the litigation, so

that the government entities had a voice and an active role in the scheduling and

coordinating of discovery in the MDL. See id.

      That is decidedly not what has happened in this case. Since the JMPL

transferred the City of Chicago’s case from the Northern District of Illinois on

April 5, 2018, the City’s case has sat stagnant. Prior to the City’s transfer, the

Court had already established separate tracks for consumer class actions, small

businesses, and financial institutions. (Dkt. 87 (CMO 2, dated Jan. 10, 2018).)

Accordingly, on May 22, 2018, the City moved the Court to establish a separate

track for government actions as well, as is common practice. (See dkt. 385.)

Pursuant to a previously entered case management order, all responsive pleading

                                          13
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 14 of 16




and discovery deadlines were stayed in the interim. (See dkt. 23 (CMO 1, dated

Dec. 8, 2017).) It was not until August 6, 2019—over a year later, and after the

Consumer Plaintiffs’ settlement had already been reached and the notice plan

authorized—that the Court denied the City’s motion. (Dkt. 784.)

                          *                     *                  *

      In the end, the City’s interests have not been represented in this MDL, it has

not been permitted to take an active role (or any role, really) in the litigation, and

the purposes and goals of multidistrict litigation have been stymied as a result. See

In re PPA Prods. Liability Litig., 460 F.3d at 1229. Reconsideration is therefore

necessary both to correct a clear error as well as to prevent manifest injustice.

                                                Respectfully submitted,

                                                CITY OF CHICAGO,

Dated: October 24, 2019                         /s/ Eve-Lynn J. Rapp
                                                One of Plaintiff’s Attorneys

                                                Stephen J. Kane
                                                stephen.kane@cityofchicago.org
                                                City of Chicago Department of Law
                                                121 North LaSalle Street, Room 600
                                                Chicago, Illinois 60602
                                                Tel.: 312.744.6934

                                                Jay Edelson
                                                jedelson@edelson.com
                                                Benjamin H. Richman

                                           14
Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 15 of 16




                                   brichman@edelson.com
                                   Eve-Lynn J. Rapp
                                   erapp@edelson.com
                                   Sydney M. Janzen
                                   sjanzen@edelson.com
                                   EDELSON PC
                                   350 North LaSalle Street, 14th Floor
                                   Chicago, Illinois 60654
                                   Tel.: 312.589.6370
                                   Fax: 312.589.6378




                              15
      Case 1:17-md-02800-TWT Document 855 Filed 10/24/19 Page 16 of 16




                           CERTIFICATE OF SERVICE

      I certify that on October 24, 2019, I caused the foregoing to be electronically

with the Clerk of the United States District Court for the Northern District of Georgia

using the Court’s CM/ECF system, which will automatically send notification of this

filing to all counsel of record.

                                               /s/   Eve-Lynn J. Rapp




                                          16
